Citation Nr: 1430558	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left knee arthritis, internal derangement, and medial meniscus tear.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right knee osteoarthritis and strain. 

3.  Entitlement to service connection for left knee arthritis, internal derangement, and medial meniscus tear.

4.  Entitlement to service connection for right knee osteoarthritis and strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The issues of entitlement to service connection for left knee arthritis, internal derangement, and medial meniscus tear and right knee osteoarthritis and strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1988 rating decision, the RO denied the Veteran's claims of service connection for left knee condition and a right knee condition.  The Veteran did not appeal this decision and it became final. 

2.  Evidence received since the February 1988 rating decision raises a reasonable possibility of substantiating the claims for service connection for a left knee condition and a right knee condition.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for a right knee disorder and a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via letters sent to the Veteran in January and October 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Board acknowledges that the Veteran has not been afforded a VA examination; however, a VA examination is not necessary to evaluate whether the Veteran has submitted new and material evidence for his claims.  The Board also notes that the Veteran's claims are being remanded for a VA examination.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence 

In general, RO rating decisions and Board decisions that are not timely appealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.1100.  However, if new and material evidence is presented or secured to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran's bilateral knee claims were denied in a February 1988 rating decision, on the basis that the Veteran did not have a current disability.  The Veteran did not appeal the February 1988 denial of the claims and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Evidence of record at the time of the February 1988 denial consisted of the Veteran's service treatment records, the Veteran's statements and a November 1987 VA examination. 

Evidence received since the February 1988 denial includes: private treatment records that document a current bilateral knee disorder and the Veteran's statements that his current knee disorder is related to his service.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran has a current disability) and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claims for entitlement to service connection for a right knee disorder and a left knee disorder is warranted. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for left knee arthritis, internal derangement, and medial meniscus tear is reopened, and the appeal, to this extent, is granted.

As new and material evidence has been received, the claim of entitlement to service connection for right knee osteoarthritis and strain is reopened, and the appeal, to this extent, is granted.
REMAND

The evidence of record shows that the Veteran has a current bilateral knee disorder and that he was treated for left and right knee conditions in service.  The Veteran has also reported that he has had problems with his knees since his separation from service.  Therefore, a VA examination and medical opinion are needed to decide these claims.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and likely etiology of the Veteran's left and right knee disorders.  The examiner should review the claims file.  

Based on the examination and review of the record, the examiner should answer the following question: is it at least as likely as not (i.e., probability of approximately 50 percent), that any knee disorder had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claim that his right knee condition is related to the Veteran's in-service March 1984 right knee arthroscopy and the Veteran's claim that his left knee condition is related to his in-service July 1966 left knee pain.  

The examiner is specifically informed of the Veteran's report that he has had knee problems since his separation from service.  The examiner should also address the November 1987 examination, which found that the Veteran had a history of sore knees from jogging but that he did not have a current knee disability.   The examiner should also address the Veteran's March 2004 right knee injury. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


